Exhibit 10.15

 

LEASE

 

THIS LEASE is made this 21st day of May, 2003, by and between SCP PARK MEADOWS,
LLC, an Indiana limited liability company, having a mailing address of 280 East
96th Street, Suite 250, Indianapolis, Indiana, 46240 (hereinafter referred to as
“Landlord”) and REVCARE, INC., a Nevada corporation, having a mailing address of
5400 Orange Avenue, Suite 200, Cypress, California 90630 (hereinafter referred
to as “Tenant”).

 

WITNESSETH:

 

IN CONSIDERATION of the rent, hereinafter reserved, and the covenants herein
contained, the Landlord and Tenant hereby agree as follows:

 


ARTICLE I

 


DEMISE


 

Landlord does hereby grant, demise, and lease to Tenant, and Tenant hereby takes
and leases from Landlord, upon the terms and conditions, hereinafter set forth
the premises commonly known as 5400 Orange Avenue, Cypress, California  90630,
containing approximately 53,471 square feet, a legal description of which is
attached hereto as Exhibit A and by reference made a part hereof (the
“Premises”).

 


ARTICLE II

 


TERM

 

Section 2.1                                      The term of this Lease shall be
for twelve (12) years, (or until sooner terminated as herein provided)
commencing on the       day of  May, 2003, and ending on the 30th day of
May 2015 (the “Original Term”).

 

Section 2.2                                      Renewal.  Landlord grants to
Tenant an option to extend the Original Term for two (2) additional term(s) of
five (5) years each commencing at the expiration of the Original Term, providing
that Tenant shall not be in default of any of Tenant’s obligations under this
Lease at the time any such option is to be exercised.  Should Tenant elect to
exercise any such option, Tenant shall do so by written notice received by
Landlord at least six (6) months before the expiration of the Original Term or
the previous extension term for which an option has been exercised.  In the
event Tenant does not exercise an option to extend within the period allowed for
the next successive additional term, all unexercised options shall become null
and void.  The option(s) granted to Tenant in this Section are personal to
Tenant and shall become null and void upon assignment of this Lease or
subletting of the Premises, whether or not either of which occurs with or
without Landlord’s consent.  Any renewal term shall be upon the same terms and
conditions as herein set forth, except that the Base Rent shall be adjusted at
the beginning of each such renewal term to the lesser of (a) the then-prevailing
market rent for similar space in the same general geographical area as the
Premises, with reference to such terms and conditions as would be offered to a
Tenant for similar space, or (b) the Base Rent applicable at the end of the
lease year immediately preceding the commencement of the subject renewal

 

--------------------------------------------------------------------------------


 


TERM.  IN THE ABSENCE OF THE AGREEMENT OF THE PARTIES AS TO SUCH RENT WITHIN
SIXTY (60) DAYS OF TENANT’S EXERCISE OF THE AN EXTENSION OPTION, THE
DETERMINATION OF THE BASE RENT APPLICABLE TO SUCH RENEWAL TERM SHALL BE MADE BY
A REAL ESTATE APPRAISER WITH AT LEAST FIVE (5) YEARS COMMERCIAL APPRAISAL
EXPERIENCE IN THE COUNTY OF ORANGE, APPROVED BY MUTUAL AGREEMENT OF THE PARTIES,
OR, IN THE ABSENCE THEREOF, BY THE MEDIATOR SELECTED IN ACCORDANCE WITH THE
PROVISIONS OF PARAGRAPH 19.18 HEREOF.


 

ARTICLE III

 

OCCUPANCY AND USE


 

Section 3.1                                      Use and Occupancy.  Tenant
shall use and occupy the Premises only for offices carrying on the business of
Tenant as such business is conducted on April 1, 2003 or for other general,
professional and medical office use and for no other purpose except with the
prior written consent of the Landlord.  Tenant (i) shall use the Premises for no
unlawful purpose or act; (ii) shall commit or permit no waste or damage to the
Premises; (iii) shall materially comply with and obey all laws, regulations, or
orders of any governmental authority or agency; provided, however, Tenant shall
promptly and fully comply with any order or instruction of any governmental
agency or authority specifically directed to the Premises and (iv) shall not do
or permit anything to be done in or about the Premises which will obstruct or
interfere with the rights of parties or injure or annoy them.  In the event
Tenant does or permits anything to be done which results in an increase in the
rate of casualty insurance upon the Premises, Tenant shall fully pay for any
increased premiums or deductibles and, upon the written request of Landlord,
shall promptly cease and/or cause to be terminated such usage.  Tenant agrees
not to modify its current use or take any action which would decrease the value
of the existing improvements or modify the structure thereof in a way that would
decrease the value thereof.


 

Section 3.2                                      Condition of Premises.  Tenant
hereby accepts the Premises “as-is” in its present condition. Landlord makes no
representation or warranty as to the condition of the Premises and Tenant hereby
acknowledges same.


 

Section 3.3                                      Continuous Use.  Tenant shall
have the right to cease operating at the Premises; provided that, Tenant shall
maintain the security of the Premises and the exterior appearance of the
building located on the Premises in at least as good as condition as such
existed on the date of this Lease.


 


ARTICLE IV


 


RENT


 

Section 4.1                                      Base Rent.


 

1.                                       Initial Rent.  Tenant covenants and
agrees to pay, by cash or good funds, as rent for said Premises (without relief
from valuation and appraisement laws) initially for the first three (3) years of
the Original Term of this Lease, the sum of Fifty Three Thousand Nine Hundred
Thirty Seven and no/100 Dollars ($53,937.00) per month, Six Hundred Forty Seven
Thousand Two Hundred Forty Four and no/100 Dollars

 

2

--------------------------------------------------------------------------------


 

($647,244.00) per annum payable without demand in advance on the first day of
each calendar month during the term of this Lease at Landlord’s address stated
above or such other place as Landlord may from time to time designate in
writing.

 

2.                                       CPI Adjustments. Commencing on May 1,
2006, and on such date annually thereafter (the “Adjustment Date”), except as
otherwise provided in Section 2.2 with respect to the first year of any renewal
term, the Base Rent payable under this Lease shall be adjusted by the change, if
any, from the Base Month (as defined below), in the Consumer Price Index of the
Bureau of Labor Statistics of the U.S. Department of Labor for CPI U (All Urban
Consumers) for Los Angeles – Anaheim – Riverside, All Items (1982-1984=100) (the
“CPI”).  The annual adjustments to Base Rent for each Lease year described in
this Paragraph 2 shall be calculated as follows:  The Base Rent payable for the
then-current Lease year shall be multiplied by a fraction, the numerator of
which shall be the CPI applicable for the month of March occurring prior to the
Adjustment Date, and the denominator of which shall be the CPI in effect during
the immediately preceding Lease year for March 2003 (the “Base Month”) with an
annual minimum increase of three percent (3%) and an annual maximum increase of
seven percent (7%) per year, except in the first lease year of any renewal term,
all as set forth below.  The sum so calculated shall constitute the Base Rent
applicable to the next 12-month period under the Lease, but in no event shall
any such new amount of Base Rent be less than the Base Rent payable during the
Lease year immediately preceding the Adjustment Date, nor shall the annual
percentage increase in Base Rent over the Base Rent payable for the immediately
preceding Lease year be less than three percent (3%) nor more than seven percent
(7%) of the Base Rent payable prior to such adjustment during the term of the
Lease in any single year, except in the event that there is no annual increase
in the first year of either of the renewal options described in Paragraph 1 of
this Addendum are exercised, in which case the Base Rent for the first Lease
year in such renewal term(s) shall be no lesser than the Base Rent in the
immediately preceding lease year, then, for the remainder of such Lease renewal
term, Base Rent shall be annually adjusted utilizing the same CPI in the same
manner with an annual minimum increase of three percent (3%) and an maximum
increase of seven percent (7%) per year.  All calculations of percentage changes
in the CPI shall be rounded upwards or downwards, as applicable, to two decimal
points.

 

3.                                       Partial Months; No Waiver.  In the
event that the tenancy commences on a day other than the first day of any
calendar month, rent covering the period from the commencement of the term
hereof to the first day of the next successive calendar month (calculated on a
pro-rata daily basis) shall be paid with the first regular installment of
monthly rent hereunder. No acceptance by Landlord of a lesser sum than the Base
Rent, reimbursement to Landlord, or any other charge then due shall be deemed to
be other than on account of the earliest installment of same then due, and no
endorsement or statement on any check or any letter accompanying any check or
payment as to same shall be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment and any other amounts then due or to pursue any
other remedy of Landlord set forth in this Lease.

 

3

--------------------------------------------------------------------------------


 

Section 4.2                                      Additional Rent.  In addition
to the rental set out in Section 4.1, above, Tenant agrees to pay as directed by
Landlord either directly to third parties (in which event proof of payment shall
be immediately furnished by Tenant to Landlord) or as reimbursement to Landlord
immediately upon written request for payment following Tenant’s failure to pay
directly in accordance with the terms of this Lease or following Landlord’s
payment of such expense (without relief from valuation and appraisement laws)
the following:

 

1.                                       Tenant agrees to pay before they become
delinquent all Real Property Taxes (as defined below) imposed during the term of
this Lease either in the name of the Landlord or Tenant, except taxes upon the
franchise, income, estate, inheritance, tax levied by any jurisdiction in
Indiana, or other similar taxes or impositions which may be levied or assessed
against Landlord or its successor in title.  Evidence of such payment shall be
received by Landlord at least five (5) business days prior to the delinquency
date of such taxes.  If such evidence is not so received, Landlord may advance
such amounts, at Tenant’s expense, and an Event of Default hereunder shall be
deemed to have occurred.  “Real Property Taxes” means any form of assessment,
license fee, commercial rental tax, levy, penalty, or tax imposed by an
authority having direct or indirect power to tax, including any city, county,
state or federal government, or any school, agricultural, lighting, drainage or
other improvement district thereof, as against the Premises, as against any
legal or equitable interest of Landlord in the             Premises, including
all so-called special assessments, and every other charge, lien or expense
accruing or payable during the term of this Lease in connection with the
Premises, and also all taxes, licenses, fees or charges on account of any use
which may be made of the Premises or any activity thereon during the term of
this Lease.  Tenant shall pay prior to delinquency all taxes assessed and levied
upon any equipment, trade fixtures and personal property of Tenant.

 

2.                                       Any insurance premiums or deductible
amounts for any coverages in connection with all or any portion of the Premises
paid by Landlord on its own behalf for which Tenant is responsible pursuant to
Article IX.

 

3.                                       Any and all costs and expenses incurred
in insuring (including premium costs), equipping, lighting, repairing,
replacing, maintaining and policing the Premises and any common area
constituting a part of the Premises in a first class condition consistent with
the condition of the Premises following the completion of the tenant
improvements described in Article XXIV and any and all obligations of the
Premises resulting from shared ingress/egress and parking easements and/or
rights with any adjoining parcel, including but not limited to, any dues, fees
and/or assessments arising in connection with any and all documents creating
easements and/or obligations with any adjoining parcel, excluding only items of
expense commonly known and designated as carrying charges, but specifically
including, without limitation, items of expense for or related to:  Real Estate
Taxes; gardening and landscaping; interior and exterior window washing twice a
year, trash collection services; utility systems; sprinkler systems; traffic
control; insurance premiums and deductibles; repairs; painting; lighting;
sanitary control; removal of snow, ice, trash, rubbish, garbage and other
refuse; repair, replacement and maintenance of paving, roofs, canopies, facades
and gutters; electricity for lighting the

 

4

--------------------------------------------------------------------------------


 

Premises sign or any part thereof; depreciation on or rentals of machinery and
equipment used for maintenance purposes; the cost of personnel to implement
maintenance and/or security services, to direct parking and maintenance and
repair costs and a management fee in the amount of $200.00 per month.

 

It is the purpose and intent of Landlord and Tenant that this is a net lease and
that the Base Rent and all other sums payable by Tenant under this Lease shall,
except as herein otherwise provided, be absolutely net to Landlord so that this
Lease shall yield, net, to Landlord all sums specified to be received by
Landlord, and that all costs, expenses and obligations of every kind and nature
whatsoever relating to the Premises or any improvements thereon, except as
herein otherwise provided in Article XXIV hereof, which may arise or become due
during the term of this Lease shall be paid by Tenant and that Landlord shall be
indemnified and save harmless by Tenant from and against the same.  Landlord
shall notify Tenant five (5) calendar days in advance (except in the case of an
emergency, in which event no notice shall be required) of any reimbursable costs
being incurred by Landlord.  Landlord agrees not to incur repair or replacement
expenses in connection with the Premises which are disputed in writing by Tenant
unless such expenses are incurred either (a) in the case of an emergency, or (b)
in order to keep the Premises in the condition required in Section 5.3 hereof.

 

Section 4.3                                      Past Due Payments.  If any
monthly installment of Base Rent or other payment required under this Lease
remains unpaid after the fifth (5th) day of the calendar month in which it is
due, a one-time late charge equal to five percent (5%) of the accrued and unpaid
amount may be charged by Landlord for the purpose of defraying the additional
expenses incident to the handling of such overdue amount.  If Tenant shall fail
to pay, when the same is due and payable, any other payment owing from Tenant to
Landlord pursuant to this Lease, or if any monthly installment remains unpaid
for more than thirty (30) days after the date due, such unpaid amounts shall
bear interest from the due date thereof to the date of payment at the rate of
twelve percent (12%) per annum but shall not exceed the maximum rate allowed by
law.

 

Section 4.4                                      Security Deposit.  Tenant,
contemporaneously with the execution of this Lease, has deposited with Landlord
two (2) irrevocable unconditional letters of credit from an institution
acceptable to Landlord (the “Letters of Credit”), receipt of which are hereby
acknowledged by Landlord.  The first Letter of Credit (the “First LC”) shall be
in an amount, at all times, equal to Six Hundred Fifty Thousand Dollars
($650,000), and shall be replaced each year throughout the Original Term and any
renewal term with a like Letter of Credit in such amount.  The second Letter of
Credit (the “Second LC”) shall be in an amount, at all times, equal to Four
Hundred Thousand Dollars ($400,000) and shall be replaced each year throughout
the Original Term and any renewal term with a like Letter of Credit in such
amount; provided, however, the Second Letter of Credit shall be subject to
release commencing twelve (12) months following the first day for the first full
calendar month of the first lease year and on the first day of each calendar
quarter thereafter commencing October 1, 2004, subject to Buyer’s receipt of a
written request therefor from Tenant (the “Release Notice”), and provided all of
the following conditions are satisfied:

 

1.                                       Tenant’s most recent audited financial
statements have been certified by a firm of independent accountants, including
such accountants’ opinion thereon, and such

 

5

--------------------------------------------------------------------------------


 

opinion is unqualified; and, Tenant provides Landlord with a certification that
its most recently due tax returns were timely filed with the federal and state
taxing authorities and

 

2.                                       Landlord has timely received  all
monetary obligations due to Landlord due under this Lease on or before (but not
after) the due date thereof during the 12-month period immediately preceding the
Landlord’s receipt of the Release Notice (any payment made within an applicable
cure period shall not be deemed a payment made “on the due date thereof”); and

 

3.                                       Tenant is not in breach of this Lease;
and

 

4.                                       Tenant’s EBDA (as defined below) for
the 12-month period as of the end of the quarter immediately preceding the
Landlord’s receipt of the Release Notice is at least Two Hundred Thousand
Dollars ($200,000).  “EBDA” means, with reference to any 12-month period, net
income for such period, as determined in accordance with generally accepted
accounting principals consistently applied (“GAAP”), plus all amounts deducted
in arriving at such net income amount in respect of all amounts properly charged
for depreciation of fixed assets and amortization of intangible assets during
such period.  EBDA shall not include any extraordinary, one time, nonrecurring
gain, income or loss, and

 

5.                                       Tenant timely filed all reports and
financial information with the Securities and Exchange Commission that may be
required under applicable law to be filed by Tenant for its most recent annual
period and the most recently passed quarterly period.

 

Replacement Letters of Credit shall be received by Landlord at least forty five
(45) days prior to the expiration date of the existing Letter of Credit.  If
such replacement letter is not received, Landlord shall give written notice of
such failure to Tenant.  If such replacement Letter of Credit is not received by
Landlord within ten (10) days from the date of such notice, Landlord may draw
the Letter of Credit.  Upon a draw of a Letter of Credit, Tenant shall
immediately furnish a replacement Letter of Credit to Landlord.  The Security
Deposit shall be held by Landlord without liability for interest.  Tenant shall
be responsible for all fees associated with the issuance and transfer of the
Letters of Credit.  In the event of  Tenant’s failure to keep and perform any of
the terms, covenants, and conditions of this Lease, with all cure periods, if
any, having first expired, or in the event of a material misrepresentation by
Tenant to Landlord of Tenant’s financial condition either prior to execution
hereof or during the term hereof in any written reports or financial information
provided to Landlord by Tenant pursuant to this Lease (excluding errors or
inaccuracies in the Quarterly Financial Statements, as defined below, which do
not constitute intentional fraud in such statements and excluding the failure to
meet any projection provided as a part of any of the Quarterly Financial
Statements), Landlord, at its option, may appropriate and apply the Security
Deposit, or so much thereof as may be necessary, to compensate Landlord for all
loss or damage sustained or suffered by Landlord by reason thereof.  Any draw on
a Letter of Credit shall cure the default to the extent of the draw.  Should the
entire Security Deposit or any portion thereof be so appropriated and applied,
Tenant, upon written demand of Landlord forthwith, shall

 

6

--------------------------------------------------------------------------------


 

restore the full amount of the Letter of Credit, and Tenant’s failure to do so
within five (5) days after receipt of such demand, at the option of Landlord,
shall constitute a breach by Tenant in Tenant’s obligations under this Lease and
Landlord may pursue its remedies set forth in this Lease without further notice
of any kind.  Except for the failure of Tenant to provide replacement Letters of
Credit (which shall be governed by the first three (3) sentences of this
paragraph), in the event of any breach of this Lease under paragraph 13.1
hereof, Landlord may immediately and without prior notice to Tenant draw either
or both of the Letters of Credit applying such amounts first to any past due
amounts hereunder or losses or damages resulting from any uncured default of
Tenant hereunder, thereafter to Landlord’s costs and expenses in connection
therewith and thereafter to claims of Landlord against Tenant.  The Letters of
Credit shall be promptly returned to Tenant upon the expiration or earlier
termination thereof in accordance with this Section 4.4.

 

Section 4.5                                      Financial Information.  Upon
request of Landlord, Tenant within fifteen (15) days after such request, shall
furnish Landlord with:

 

1.                                       audited financial statements
satisfactory to Landlord which accurately reflect Tenant’s and/or Tenant’s
affiliates financial condition for the immediately previous fiscal year of
Tenant or Tenant’s affiliates; provided, however, that Tenant shall not be
required to provided such information prior to one twenty (120) days following
its fiscal year end; and

 

2.                                       unaudited financial statements of
Tenant and Tenant’s affiliates as of the end of each quarterly fiscal period
(the “Quarterly Financial Statements”); provided, however, that Tenant shall not
be required to provide such information prior to forty-five (45) days following
such quarter end.


 


ARTICLE V


 


SERVICES, ALTERATIONS, AND REPAIRS


 

Section 5.1                                      Services.  Tenant shall obtain
in its own name and pay directly to the appropriate supplier the cost of all
utilities and services serving the Premises.  Landlord shall not be liable in
damages or otherwise for any failure or interruption of any utility or other
service and no such failure or interruption shall entitle Tenant to terminate
this Lease or withhold sums due hereunder.

 

Section 5.2                                      Alterations to Premises. Tenant
may remove, replace or reconfigure the interior of any improvements located on
the Premises from time to time provided that Tenant does not take any action
which would adversely affect the structural integrity or decrease the market
value of any such improvements or of the Premises without the prior written
consent of Landlord.  In the absence of a written agreement to the contrary, all
alterations, repairs, or improvements, except unattached movable trade fixtures,
office furniture, and unattached movable equipment of Tenant, shall be and
remain the property of Landlord.

 

7

--------------------------------------------------------------------------------


 

Section 5.3                                      Upkeep of Premises. Tenant
shall at all times, at Tenant’s sole cost and expense, keep the Premises and
every part thereof in first class condition and repair consistent with the
condition of the Premises following the completion of the tenant improvements
described in Article XXIV, including but not limited to the interior and
exterior washing of windows and other glass at reasonable intervals but not less
than two (2) times per year, ordinary wear and tear and casualty excepted.

 

Section 5.4                                      Absolute Triple Net Lease; No
Landlord Obligation.  It is intended by Tenant and Landlord that Landlord shall
have no obligation, in any manner whatsoever, to repair and maintain the
Premises, all of which obligations are intended to be that of Tenant; provided,
however, that if any Capital Repair (defined below) must be made during the last
twenty four (24) months of the term of this Lease, then the cost of the Capital
Repair shall be prorated between the parties, with Tenant paying an amount equal
to the product of multiplying the cost of such Capital Repair by a fraction, the
numerator of which is the number of months remaining on the Lease, and the
denominator of which is the useful life (as determined in accordance with GAAP)
of the Capital Repair, stated in months. For purposes of this Section 5.4,
“Capital Repair” shall mean the replacement of the following equipment and
improvements, if any, if and when installed on the Premises: (i) HVAC equipment
(i.e.; compressor but not filters or other disposables), and (ii) roof.  In the
event of the exercise by Tenant subsequent to such Capital Repair of an option
to extend the term of this Lease, Tenant, concurrent with the commencement of
such option, shall reimburse Landlord for the portion of the Capital Repair, if
any, paid for by Landlord which covered the option term.  It is the intention of
the parties that the terms of this Lease govern the respective obligations of
the parties as to maintenance and repair of the Premises, and they expressly
waive the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.

 

Section 5.5                                      Right to Re-enter.  Landlord
reserves and at all times shall have the right to re-enter the Premises in any
emergency, and also during regular business hours with reasonable notice to
inspect the same, without abatement of rental.

 

Section 5.6                                      Waiver.  Tenant waives the
provisions of Civil Code §§ 1941 and 1942 and any other law that would require
Landlord to maintain the Premises in a tenantable condition or would provide
Tenant with the right to make repairs and deduct the cost of those repairs from
the rent due under this Lease.


 

ARTICLE VI

 

LIENS

 

Section 6.1                                      Tenant shall keep the Premises
demised hereunder free from any liens, including but not limited to mechanic’s
liens.  In the event any lien attaches to the Premises by virtue of an act or
failure to act on the part of Tenant, Landlord shall have the right, but not the
obligation, to pay the amount of such lien to cause its release and such amount
shall be considered additional rent to be paid to Landlord by Tenant on demand
with interest at ten percent (10%) per year from the day of such release.  Upon
request by Landlord, Tenant shall immediately cause any lien filed against the
Premises to be released or bonded in a manner reasonably satisfactory to
Landlord.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ASSIGNMENT AND SUBLETTING

 

Section 7.1                                      Except for a Permitted Sublease
(defined below), Tenant shall not assign this Lease nor sublet the Premises in
whole or in part without the Landlord’s prior written consent, which shall not
be unreasonably withheld or delayed, provided the transferee has a net worth
(computed in accordance with generally accepted accounting principles) at least
substantially similar to the net worth of Tenant on either the date hereof or
the date of such proposed assignment, whichever results in the greater net
worth.  An assignment or subletting made by Tenant with the prior written
consent of Landlord shall not release, discharge, or otherwise affect the
liability of Tenant under this Lease, nor shall any such assignment or
subletting relieve Tenant from the requirement of obtaining the prior written
consent of Landlord to any subsequent assignment or subletting.  Landlord shall
at all times have the right to sell, assign or transfer, pledge, hypothecate, or
otherwise encumber this Lease or Landlord’s fee interest in the Premises as
security or absolutely.  If Tenant is a corporation or partnership, the
alienation of fifty percent (50%) or more of the ownership of such entity or its
assets by its present owners shall be considered an assignment of this Lease and
shall constitute a default by Tenant in Tenant’s obligations under this Lease
unless the prior written consent of Landlord is obtained, which consent which
shall not be unreasonably withheld or delayed, provided the transferee has a net
worth (computed in accordance with generally accepted accounting principles) at
least substantially similar to the net worth of Tenant.  Landlord’s consent
shall not be required for a Permitted Sublease.  A Permitted Sublease shall be a
lease which terminates automatically in the event of a termination of this Lease
or the uncured default by Tenant hereunder and which is (i) any existing
sublease as of the date of this Lease, as reflected on Schedule 1 of this Lease,
(ii) any sublease shorter than five (5) years in duration and (iii) any sublease
for less than 5,000 square feet.  Subleases which are in excess of five (5)
years in duration (excluding those entered into with the parties listed in
Schedule 1) or in excess of 5,000 square feet shall require Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed. 
Landlord shall not be deemed unreasonable in withholding consent to any proposed
sublease where the proposed sublease rent is less than the greater of (a) 95% of
the then current market rent, or (b) 90% of the then current Base Rent.  Tenant
shall furnish Landlord copies of all subleases reflected on Schedule 1 and shall
furnish Landlord copies of any future subleases together with contact
information for all subtenants upon execution or commencement of any such
sublease.  In the event of a transfer of Landlord’s title or interest in the
Premises or this Lease, Landlord shall deliver to the transferee or assignee any
unused Security Deposit held by Landlord.  Upon such transfer or assignment and
delivery of the Security Deposit, the prior Landlord shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by Landlord.

 

Section 7.2                                      Expense.  Tenant shall
reimburse Landlord for the reasonable time and expense incurred by Landlord in
processing any request of Tenant for approval by Landlord of assignment or
subletting pursuant to this Lease.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

LANDLORD’S NON-LIABILITY AND INDEMNIFICATION OF LANDLORD

 

Section 8.1                                      Non-Liability of Landlord. 
Landlord or its agent shall not be liable for any injury or damage to persons or
to property, including the property of Tenant, resulting from any cause
whatsoever, unless caused solely by the acts or omissions of Landlord.

 

Section 8.2                                      Indemnification to Landlord. 
Tenant covenants to indemnify and hold Landlord and/or its agents harmless from
and against any and all liability, damages, expenses, fees, penalties, actions,
causes or actions, suits, costs, claims, or judgments arising from injury during
the term of this Lease to persons or property within or without the Premises
occasioned wholly or in part by an act or acts, omission or omissions of Tenant,
its agents, servants, contractors, employees, visitors, licensees, or any other
person or the condition of the Premises, except to the extent caused solely by
the acts or omissions of Landlord.


 

ARTICLE IX

 

INSURANCE

 

Section 9.1                                      Public Liability and Property
Damage Insurance.  Tenant, at its sole cost and expense, shall purchase and
maintain in force at all times during the term, public liability and property
damage insurance insuring against loss, cost and expense by reason of injury to
or the death of persons or damage to or the destruction of property arising out
of or in connection with the occupancy or use by Tenant, its employees, agents
and assigns, of the Premises, including, but without limiting the generality of
the foregoing, the sidewalks in front of and in back of the Premises and the
loading and delivery areas for the Premises, such insurance to be obtained and
maintained for the benefit and protection of both Landlord and Tenant, to
include both Landlord and Tenant as named insureds, to be carried with an
insurer acceptable to Landlord, and to have limits of liability of not less than
$5,000,000.00 per occurrence on a combined single limit basis.  Tenant shall
also secure and maintain at its sole cost and expense and at all times during
the term of this Lease, as extended insurance in unlimited amounts to protect
itself from claims under workers or workmen’s compensation acts, occupational
disease acts and other similar laws, and Tenant shall also secure and maintain
at all times during the term insurance in amounts, having deductibles and with
insurance carriers or companies decided upon by Tenant within its sole
discretion, insuring the contents of the Premises and any and all Tenant
improvements thereto and personal property or trade or business fixtures
contained therein against loss or damage by fire and other perils.

 

Section 9.2                                      Insurance on Building and
Improvements.  Tenant, at its sole costs and expense, shall purchase and
maintain in force at all times during the term, a policy or policies insuring
loss or damage to the Premises and all improvements located on the Premises
(including, without limiting the generality of the foregoing, any and all signs
and sign structures) by fire and other perils normally covered by standard
all-risk insurance or the essential equivalent thereof (subject to the general
availability of such coverage in the insurance industry) (excluding the perils
of flood), in an amount equal to the full replacement costs of the Premises.  If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed

 

10

--------------------------------------------------------------------------------


 

$10,000.00 per occurrence.  Upon Landlord’s request, Tenant shall provide
earthquake coverage on the Premises, if a majority of California lending
financial institutions would require such coverage on the Premises, it being
understood and agreed by the parties that as of the date of execution of this
Lease the Landlord does not require such coverage.  In the case of any required
earthquake insurance, such deductible shall not exceed ten percent (10%) of the
loss.


 

Section 9.3                                      Copies of Policies to be
Furnished by Tenant.  Tenant shall furnish Landlord, upon the execution of this
Lease and at least annually thereafter and upon making any coverage changes,
with either a copy of each of the policies insuring the risks referred to in the
foregoing Sections of this Article or certificates of insurance evidencing such
coverage and renewals thereof, and providing that such policies may not be
canceled on less than thirty (30) days prior written notice to Landlord (or, if
Tenant’s insurance company is unwilling to provide such notice, Tenant shall
furnish Landlord with evidence of payment of the annual premium of such policies
at least thirty (30) days prior to the expiration of such policies).  Should
Tenant fail to carry the insurance required herein and furnish Landlord with the
policies or certificates of insurance within five (5) calendar days after a
written request or notice to do so, Landlord shall have the right to obtain such
insurance and collect the cost thereof from Tenant as additional rent.


 

ARTICLE X

 

HOLDING OVER


 

Section 10.1                                If Tenant shall retain possession of
the Premises with the written consent of Landlord after the expiration of this
Lease, and rent is accepted from Tenant during such period, such occupancy and
payment shall be construed as an extension of this Lease for a period from month
to month only from the date of such expiration.  In such event, if either
Landlord or Tenant desires to terminate the Lease at the end of any month, the
party desiring to terminate the same shall give the other party at least thirty
(30)-days written notice to that effect.  Failure on the part of the Tenant to
give such notice shall obligate it to pay rent for an additional calendar month,
following the month in which Tenant vacates the Premises.  If Tenant retains
possession of the Premises after the expiration of this Lease without the
written consent of Landlord, Tenant shall pay to Landlord, as liquidated
damages, 150% the amount of Base Rent (including additional rent, if applicable)
specified in this Lease for each month that Tenant retains possession of the
Premises or any part thereof after termination of this Lease.  This provision
shall not be deemed to waive Landlord’s right to re-entry or any other right
hereunder or at law.


 

ARTICLE XI

 

LANDLORD’S RIGHT OF ACCESS

 

Section 11.1                                Tenant shall permit Landlord, or its
authorized representatives, to enter the Premises during usual business hours
and upon reasonable notice (or at any time for the purpose of making emergency
repairs) for the purposes of inspection.

 

Section 11.2                                Tenant shall permit Landlord, or its
authorized representatives, to enter the Premises during the last one hundred
eighty (180) days of the term of this Lease for the purpose

 

11

--------------------------------------------------------------------------------


 

of showing the Premises to prospective tenants at times which will not
unreasonably interfere with Tenant’s business.  If Tenant shall vacate the
Premises during the last month of the term of this Lease, Landlord shall have
the unrestricted right thereafter to enter the same to commence preparations for
the succeeding tenant or for any other purpose whatsoever, without affecting
Tenant’s obligation to pay rent for the full term of this Lease.


 

ARTICLE XII

 

SUBORDINATION

 

Section 12.1                                This Lease shall be subject and
subordinate at all times to the lien of any mortgage or deed of trust which may
now or at any time hereafter be or become a lien upon the Building of which the
Premises are a part or upon Landlord’s interest therein, and to any renewal,
extension, modification, or refinancing thereof.  In confirmation of such
subordination, Tenant shall, at Landlord’s request, promptly execute and deliver
such further instrument or instruments of subordination of this Lease to the
lien of any mortgage or deed of trust.


 

Section 12.2                                In the event that Landlord transfers
title to the Premises, or the Premises are acquired by another upon the
foreclosure or termination of a lien to which this Lease is subordinated (i)
Tenant shall, subject to the non-disturbance provisions of Section 12.3, attorn
to such new owner, and upon request, enter into a new lease, containing all of
the terms and provisions of this Lease, with such new owner for the remainder of
the term hereof, or, at the election of such new owner, this Lease shall
automatically become a new Lease between Tenant and such new owner, upon all of
the terms and conditions hereof, for the remainder of the term hereof, and (ii)
Landlord shall thereafter be relieved of any further obligations hereunder and
such new owner shall assume all of Landlord’s obligations hereunder, except that
such new owner shall not: (a) be liable for any act or omission of any prior
Landlord or with respect to events occurring prior to acquisition of ownership;
(b) be subject to any offsets or defenses which Tenant might have against any
prior Landlord, (c) be bound by prepayment of more than one month’s rent, or (d)
be liable for the return of any security deposit paid to any prior Landlord,
which has not been delivered to such new owner.

 

Section 12.3                                Tenant’s subordination of this Lease
shall be subject to receiving from Landlord’s lender a non-disturbance agreement
in substantially the form attached hereto as Exhibit B (a “Non-Disturbance
Agreement”), which Non-Disturbance Agreement provides that Tenant’s possession
of the Premises, and this Lease, including any options, will not be disturbed so
long as Tenant is not in breach hereof and attorns to the record owner of the
Premises.  Concurrently upon the execution of this Lease, Landlord shall obtain
a Non-Disturbance Agreement from U.S. National Bank Association, in the lender’s
form attached as referenced above.


 

Section 12.4                                Self-Executing.  Except for the
Non-Disturbance Agreement to be obtained from U.S. National Bank Association
pursuant to Section 12.3, the agreements contained in this Article 12 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Landlord or a Lender in connection with a sale,
financing or refinancing of the Premises, Tenant and Landlord shall execute such
further

 

12

--------------------------------------------------------------------------------


 

writings as may be reasonably required to separately document any subordination,
attornment and/or Non-Disturbance Agreement provided for herein.

 

ARTICLE XIII

 

DEFAULT


 

Section 13.1                                A “default” is defined as a failure
by the Tenant to comply with or perform any of the terms, covenants or
conditions under this Lease.  A “breach” is defined as the occurrence of one or
more of the following defaults, and the failure of Tenant to cure such default
within any applicable grace period:

 

1.                                       The abandonment of the Premises.


 

2.                                       The failure of Tenant to make any
payment of rent required to be made by Tenant hereunder, whether to Landlord or
to a third party, when due, when such failure continues for a period of five (5)
days following written notice to Tenant; provided; however, that Tenant shall
not be entitled to notice of nonpayment more than once in any twelve (12) month
period.


 

3.                                       The failure of Tenant to make any
payment of any Security Deposit required to be made by Tenant hereunder, whether
to Landlord or to a third party, when due, or to provide reasonable evidence of
insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure for any of the
foregoing other than the failure to pay any Security Deposit hereunder continues
for a period of five (5) days following written notice to Tenant (except in the
case of an endangerment or threat to life or property in which event no written
notice shall be required), or the  material misrepresentation by Tenant to
Landlord of Tenant’s financial condition in any written reports or financial
information provided to Landlord by Tenant pursuant to this Lease (excluding
errors or inaccuracies in the Quarterly Financial Statements, as defined below,
which do not constitute intentional fraud in such statements and excluding the
failure to meet any projection provided as a part of any of the Quarterly
Financial Statements).


 

4.                                       The failure by Tenant to (i) comply
with Section 3.1, (ii) provide evidence of the rescission of an unauthorized
assignment or subletting or (iii) provide a requested subordination, where any
such failure continues for a period of 10 days following written notice to
Tenant.


 

5.                                       A default by Tenant as to the terms,
covenants, conditions or provisions of this Lease, other than those described in
subparagraphs 13.1(1), (2) or (3), above, where such default continues for a
period of 30 days after written notice; provided, however, that if the nature of
Tenant’s default is such that more than 30 days are reasonably required for its
cure, then it shall not be deemed to be a breach if Tenant commences such cure
within said 30 day period and thereafter diligently prosecutes such cure to
completion.

 

13

--------------------------------------------------------------------------------


 

6.                                       The occurrence of any of the following
events: (i) the making of any general arrangement or assignment for the benefit
of creditors; (ii) becoming a “debtor as defined in 11 U.S. . §101 or any
successor statute thereto (unless, in the case of a petition filed against
Tenant, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially alt of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph (5) is contrary to any applicable law, such provision shall be
of no force or effect, and not affect the validity of the remaining provisions.

 

7.                                       The discovery that any financial
statement of Tenant given to Landlord pursuant to this Lease (excluding errors
or inaccuracies in the Quarterly Financial Statements, as defined below, which
do not constitute intentional fraud in such statements and excluding the failure
to meet any projection provided as a part of any of the Quarterly Financial
Statements) was materially false.

 

8.                                       Tenant’s failure to furnish Landlord
with evidence of payment of the annual premium of the insurance policies as
required in Section 9.3 at least thirty (30) days prior to the expiration of
such policies if such policies do not provide that they may not be canceled on
less than thirty (30) days prior written notice to Landlord.

 

Section 13.2                                In the event of any breach of this
Lease by Tenant or the occurrence of an event of default for which there is no
applicable cure period stated herein, Landlord, in addition to any other rights
or remedies it may have by law or otherwise, shall have the immediate right of
re-entry and may remove all persons and property from the Premises.  Such
property may be removed and stored at the cost of and for the account of
Tenant.  Should Landlord elect to re-enter as herein provided, or should
Landlord take possession upon the expiration of this Lease, without terminating
this Lease, Landlord may relet the Premises or any part thereof for such term or
terms (which may be for a term extending beyond the term of this Lease) and at
such rental or rentals and upon such other terms and conditions as Landlord in
the exercise of Landlord’s sole discretion may deem advisable, with the right to
make alterations and repairs to the Premises.  Upon such reletting (a) Tenant
shall be immediately liable to pay to Landlord, in addition to any indebtedness
other than rent due hereunder, the cost and expense of such reletting and of
such alterations and repairs incurred by Landlord, and the amount, if any, by
which the rent reserved in this Lease for the period of such reletting (up to
but not beyond the term of this Lease) exceeds the amount agreed to be paid as
rent for the Premises for such period of such reletting; or (b) at the option of
the Landlord, rents received by the Landlord from such reletting shall be
applied; first, to the payment of any indebtedness other than rent due hereunder
from Tenant to Landlord; second, to the payment of any costs and expenses of
such reletting and of such alterations an repairs; and third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder.

 

Section 13.3                                Landlord may at any time terminate
this Lease for any breach, in addition to any other remedy Landlord may have,
and Landlord may recover from Tenant all damages

 

14

--------------------------------------------------------------------------------


 

Landlord may incur by reason of such breach, including the cost of recovering
the Premises, and including the rent reserved and charges in this Lease for the
remainder of the stated term, all of which amounts shall be immediately due and
payable along with attorneys’ fees from Tenant to Landlord.

 

Section 13.4                                In the event of Tenant’s default
hereunder, Landlord’s remedies shall be cumulative, and no remedy expressly
provided for herein shall be deemed to exclude any other remedy set forth herein
or allowable by law.


 

Section 13.5                                Default of Landlord.  Landlord shall
in no event be charged with default in the performance of its obligations under
this Lease unless and until Landlord shall have received written notice from
Tenant specifying wherein Landlord has failed to perform any obligation
hereunder, and Landlord shall have failed to perform such obligation, or remedy
such default, within thirty (30) days (or such additional time as is reasonably
required to correct any such default) after receipt of such notice from Tenant. 
In the event Landlord fails to provide Tenant with a Non-Disturbance Agreement
concurrently with any new financing or refinancing of the Premises, Landlord
will cooperate with Tenant and authorize Tenant to deal directly with the lender
of any new financing or refinancing to attempt to obtain a Non-Disturbance
Agreement.

 

Section 13.6                                Status of Landlord.  Notwithstanding
any other provision of this Lease, Tenant agrees that no officer, director,
agent, partner, member, or employee of Landlord shall be responsible or liable
for the performance or non-performance of any agreement, covenant, or obligation
of Landlord in this Lease in his or her individual or personal capacity, and
Tenant agrees to look solely to the assets of Landlord and its affiliates and
successors and the proceeds of insurance carried or required to be carried by
Landlord hereunder (excluding any claims of Landlord in either of the Letters of
Credit referenced above) for the payment and satisfaction of all obligations and
liabilities of Landlord hereunder.


 

ARTICLE XIV

 

DAMAGE BY FIRE AND EMINENT DOMAIN


 

Section 14.1                                If, during the term of this Lease,
any improvement upon the Premises, or any part thereof, is damaged by fire or
other casualty, and this Lease is not terminated pursuant to section 14.2
hereof, Tenant shall repair such damage and restore the Premises to
substantially the same condition in which the Premises existed before the
occurrence of such fire or other casualty, this Lease shall remain in full force
and effect and Tenant shall be required to continue to pay Base Rent without
reduction.  The proceeds of any insurance award shall immediately be made
available to Tenant to the extent and upon the terms made available to Landlord
by its lender.


 

Section 14.2                                If (a) more than fifty percent (50%)
of the Premises is damaged by fire or other casualty during the term of this
Lease (other than by Tenant’s acts or omissions to act) or (b) the insurance
proceeds made available by Landlord or its lender for disbursement in accordance
with then current construction loan disbursement procedures of Landlord’s lender
in respect of the restoration or repair of such damage are not adequate to pay
the entire cost of the repair and restoration work to be performed by Tenant in
accordance with section 14.1 hereof

 

15

--------------------------------------------------------------------------------


 

(including inadequacy resulting from the requirement of the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises that
the insurance proceeds be applied to such indebtedness), then, in any such
event, either Landlord or Tenant shall have the right, by giving written notice
to the other within sixty (60) days after the occurrence of such fire or other
casualty, to terminate this Lease as of the date of such notice.  A total
destruction of the Property shall automatically terminate this Lease effective
as of the date of such total destruction.

 

Section 14.3                                Landlord shall have the right to
terminate this Lease if any part of the Premises is taken by exercise of the
power of eminent domain during the term of this Lease.  Tenant shall have the
right to terminate this Lease if twenty five percent (25%)  or more of the
Premises is taken by exercise of the power of eminent domain during the term of
this Lease.  In each such case, Landlord or Tenant shall exercise such
termination right by giving written notice to the other within sixty (60) days
after the date of such taking.  If either Landlord or Tenant exercises such
right to terminate this Lease in accordance with this section 14.3, this Lease
shall terminate as of the date of such taking.  If neither Landlord nor Tenant
exercises such right to terminate this Lease in accordance with this section
14.3, this Lease shall terminate as to the portion of the Premises so taken as
of the date of such taking and shall remain in full force and effect as to the
portion of the Premises not so taken, and the Base Rent shall be reduced as of
the date of such taking in the proportion that the area of the Premises so taken
bears to the total area of the Premises.  If all of the Premises is taken by
exercise of the power of eminent domain during the term of this Lease, this
Lease shall terminate as of the date of such taking.

 

Section 14.4                                If all or any part of the Premises
is taken by exercise of the power of eminent domain, all awards, compensation,
damages, income, rent and interest payable in connection with such taking shall,
except as expressly set forth in this section 14.4, be paid to and become the
property of Landlord, and Tenant hereby assigns to Landlord all of the
foregoing.  Tenant shall have the right to claim and receive directly from the
entity exercising the power of eminent domain only the share of any award
determined to be owing to Tenant for the taking of improvements installed in the
portion of the Premises so taken by Tenant at Tenant’s sole cost and expense
based on the unamortized cost actually paid by Tenant for such improvements, for
the taking of Tenant’s movable furniture, equipment, trade fixtures and personal
property, for loss of goodwill, for interference with or interruption of
Tenant’s business, or for removal and relocation expenses.


 

ARTICLE XV

 

SURRENDER OF PREMISES


 

Section 15.1                                At the end of the term or any
renewal thereof or other sooner termination of this Lease, Tenant will peaceably
deliver to the Landlord possession of this Premises, together with all
improvements thereof or additions thereto, by whomsoever made, in at least the
same condition as received, or first installed, ordinary wear and tear and
damage by fire or other casualty not caused by the act or negligence of Tenant
excepted.  Any property not removed by Tenant shall be deemed abandoned at the
termination of this Lease, and title to the same shall thereupon pass to
Landlord.  Tenant shall indemnify the Landlord against any loss or liability
resulting from delay by Tenant in so surrendering the Premises, including,
without limitation any claims made by any succeeding Tenant founded on such
delay.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XVI

 

WAIVER

 

Section 16.1                                The waiver (or failure to insist
upon strict performance) by Landlord or Tenant of any term, covenant, or
condition herein contained shall not be deemed to be a waiver of such term,
covenant, or condition or any subsequent breach of the same or any other term,
covenant, or condition herein contained.  The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant, or condition of this Lease, other than the
failure of Tenant to pay the particular rental so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent.


 

ARTICLE XVII

 

NOTICES


 

Section 17.1                                All notices and other communications
which may or are required to be given by either party to the other hereunder
shall be in writing and may be delivered in person (by hand or courier) or by
United States Postal Services, registered or certified  mail, return receipt
requested, postage prepaid, addressed to the Tenant at:  the Premises; and
addressed to the Landlord at: the address stated above or to such other firm or
to such other place as Landlord or agent may from time to time designate in
writing, in accordance with the terms of this paragraph.  Such notice shall be
deemed to have been given and received either on the date of personal delivery
or three (3) days after posting in the United States Postal Services as set
forth above.  If Tenant is provided with the name and address of any mortgagee
of the Premises, Tenant shall send to such mortgagee a copy of the notice of
default or demand for performance served on Landlord and shall permit such
mortgagee to cure such default or otherwise perform Landlord’s obligations
within thirty (30) days after receipt of such written notice by such mortgagee.


 

ARTICLE XVIII

 

ABANDONMENT


 

Section 18.1                                If Tenant shall abandon or vacate
the Premises before the end of the term or any other event shall happen
entitling Landlord to take possession thereof, Landlord may take possession of
the Premises, relet the same without such action being deemed an acceptance of a
surrender of this Lease or in any way terminating the Tenant’s liability
hereunder, and Tenant shall remain liable to pay the rent herein reserved less
the net amount actually realized from any such reletting after deduction of any
expenses incident to such repossession and reletting.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XIX

 

MISCELLANEOUS PROVISIONS


 

Section 19.1                                Governing Law.  This Lease shall be
governed by the laws of the State of California.


 

Section 19.2                                Writing Controls.  It is agreed that
neither Landlord nor Tenant has made any statement, promise, or agreement or in
any way modifies, varies, alters, enlarges, or invalidates any of this Lease’s
provisions and that no obligations of Landlord or Tenant shall be implied in
addition to the obligations herein stated.

 

Section 19.3                                Air and Light.  This Lease does not
grant or guarantee Tenant a continuance of light and air over any property
adjoining the Premises.

 

Section 19.4                                Quiet Possession.  Landlord
covenants that Tenant, upon paying the rent herein provided and performing all
of the covenants of this Lease by it to be performed, shall have quiet
possession of the Premises during the term hereof except as a result of any
condition of the Premises or title thereto not caused by Landlord or of any act
of Tenant in connection with the Premises either prior to or during the term of
this Lease.  Tenant acknowledges that it sold the Premises to Landlord and takes
its interest herein subject to any and all restrictions, encumbrances,
covenants, leases and other items disclosed of record, all conditions that would
be revealed by a minimum standard survey and all physical conditions of all or
any portion of the Premises and that Landlord makes no warranty or
representation and has no liability in connection therewith.

 

Section 19.5                                Memorandum of Lease.  At the request
of either party, the parties agree to execute and record a memorandum of this
Lease.


 

Section 19.6                                Partial Invalidity.  If any term,
covenant, condition, or provision of this Lease, or the application thereof to
any person or circumstance, shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term, covenant,
condition, and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.


 

Section 19.7                                Dedications, etc.  Within ten (10)
days after receipt of written request from Landlord, Tenant agrees, at
Landlord’s cost and expense, to execute and deliver to Landlord for recordation
any deeds of utility easements or rights-of-way or other instruments affecting
the Premises which may be requested by Landlord for any purpose, so long as the
same shall not unreasonably interfere with Tenant’s use of Premises.


 

Section 19.8                                Relationship of Landlord and
Tenant.  Landlord shall in no way be construed or held to be a partner or
associate of Tenant in the conduct of its business, it being expressly
understood and agreed that the relationship between the parties hereto is and
shall at all times remain that of Landlord and Tenant.

 

18

--------------------------------------------------------------------------------


 

Section 19.9                                Brokerage Commissions. Broker’s
Commission.  Each party represents and warrants that it has caused or incurred
no claims for brokerage commissions or finder’s fees in connection with the
execution of this Lease, and each party shall indemnify and hold the other
harmless against and from all liabilities arising from any such claims caused or
incurred by it (including without limitation, the cost of attorney fees in
connection therewith).


 

Section 19.10                          Estoppel Certificates.  Tenant will, at
any time or from time to time, at the request of Landlord, execute, acknowledge,
and deliver to Landlord a certificate by Tenant certifying (i) whether or not
this Lease is unmodified and in full force and effect (or, if there have been
modifications, the extent to which this Lease is in full force and effect as
modified and stating the modifications), (ii) whether or not there are then
existing any off-sets of defenses against the enforcement of any provisions of
this Lease (and, if so, specifying the same), and (iii) the dates, if any, to
which rent and additional rent and other charges have been paid in advance.  Any
such certificate may be relied upon by any prospective assignee or mortgagee or
Landlord’s interest hereunder.


 

Section 19.11                          Gender and Number.  Words of any gender
used in this Lease shall be held to include any other gender, and words in the
singular number shall be held to include the plural (and vice versa), when the
sense requires.


 

Section 19.12                          Titles.  The titles and article or
paragraph headings are inserted only for convenience, and are in no way to be
construed as a part of this Lease or as a limitation on the scope of the
particular provisions to which they refer to the benefit of, the respective
successors and assigns of the Landlord and the Tenant.


 

Section 19.13                          Waivers.  No waiver of any condition or
covenant in this Lease by either party shall be deemed to imply or constitute a
further waiver of the same or any other condition or covenant of this Lease.


 

Section 19.14                          Certificates.  Tenant and Landlord agree
that, upon request of the other, it will execute a certificate with respect to
the status of this Lease setting forth that it is in full force and effect and
has not been altered, modified or amended (or specifying the nature of same);
that there are no defaults of the other party known to the party so certifying
(or specifying the nature of any known defaults); and stating the date to which
rental has been paid.


 

Section 19.15                          Relationship of Parties.  Nothing
contained herein shall be deemed or construed by the parties hereto, nor by any
third party, as creating the relationship of principal and agent, or of
partnership, or of joint venture, between the parties hereto.


 

Section 19.16                          Construction and Titles.  Whenever a word
appears herein in its singular form, such word shall include the plural; and the
neuter gender shall include the masculine and feminine genders.  This Lease
shall be construed without reference of titles of Articles or Sections, which
are inserted for reference only.  If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Lease

 

19

--------------------------------------------------------------------------------


 

shall be valid and be enforced to the full extent permitted by law.  If Tenant
is a partnership or entity the members of which are subject to personal
liability, or if Tenant is more than one individual, the liability of each such
member or individual shall be joint and several.


 

Section 19.17                          Costs.  The losing party shall pay and
indemnify the other party against all costs and charges, including attorneys’
fees, incurred in enforcing any covenant or agreement contained in this Lease.


 

Section 19.18                          Binding Mediation.  Except for the need
for any party to seek a provisional remedy in a court of law to secure or
preserve the rights and benefits conferred in this Lease, including injunctive
relief, any controversy or dispute arising out of this Lease shall be determined
by binding mediation.  Mediation hearings shall be held in Orange County,
California, subject to Landlord attending by telephone at Landlord’s option. 
Any such controversy shall be mediated by a single mediator who shall be a
neutral and impartial lawyer with excellent academic and professional
credentials specializing in general commercial matters, with experience in the
field of contract law and leases.  If the parties cannot agree on the selection
of the mediator within ten (10) calendar days, the mediator shall be selected in
accordance with the Commercial Mediation Rules of the American Arbitration
Association.  The mediator shall hear and determine said controversy in
accordance with applicable law, the intention of the parties as expressed in
this Lease and any amendments hereto, and upon the evidence produced at any
mediation hearing, all based upon such procedures and rules of limited and
expedited discovery as are established by the mediator.  The award shall be
rendered within twenty (20) days after the conclusion of the final hearing, and
may include attorneys’ fees and costs to the prevailing party pursuant to
Section 19.17.  Judgment may be entered on the award in any court of competent
jurisdiction.


 

Section 19.19                          Financial Representation.  Tenant hereby
represents and warrants to Landlord that Tenant has closed on the line of credit
in the amount of $2,500,000.  Tenant represents and warrants to Landlord that
the financial statements of Tenant attached hereto as Exhibit C are true and
correct in all material respects. Tenant further represents and warrants to
Landlord that although the projections attached as a part of Exhibit C are
projections only and subject to change, such projections were prepared by Tenant
in good faith and without knowledge of any material misrepresentation or
falsehood.

 

ARTICLE XX

 

INSOLVENCY OR BANKRUPTCY


 

Section 20.1                                Insolvency or Bankruptcy.  In the
event Tenant shall become a debtor under Chapter 7 of the Federal Bankruptcy
Code (“Code”) or a petition for reorganization or adjustment of debts is filed
concerning a petition for reorganization or adjustment of debts is filed
concerning Tenant under Chapters 11 or 13 of the Code or a proceeding is filed
under Chapter 7 and is converted to a proceeding under Chapter 11 or 13,
provided this Lease is in default (other than of a provision relating to the
insolvency or financial condition of the Tenant), the Trustee or Tenant, as
Debtor-in-Possession may not elect to assume this Lease unless, at the time of
such assumption, the Trustee, as Debtor-in-Possession has:

 

20

--------------------------------------------------------------------------------


 

(I)                                     CURED OR PROVIDED LANDLORD “ADEQUATE
ASSURANCE” (AS DEFINED BELOW) THAT:

 

(A)                        WITHIN SIXTY (60) DAYS FROM THE DATE OF SUCH
ASSUMPTION, THE TRUSTEE OR DEBTOR-IN-POSSESSION WILL CURE ALL MONETARY DEFAULTS
UNDER THIS LEASE; AND

 

(B)                       WITHIN NINETY (90) DAYS FROM THE DATE OF SUCH
ASSUMPTION, THE TRUSTEE OR DEBTOR-IN-POSSESSION WILL CURE ALL NON-MONETARY
DEFAULTS UNDER THIS LEASE.

 

(II)                                  FOR PURPOSES OF THIS SECTION, LANDLORD AND
TENANT ACKNOWLEDGE THAT, IN THE CONTEXT OF BANKRUPTCY PROCEEDINGS OF TENANT, AT
A MINIMUM “ADEQUATE ASSURANCE” SHALL MEAN THE TRUSTEE OR DEBTOR-IN-POSSESSION
HAS AND WILL CONTINUE TO HAVE SUFFICIENT UNENCUMBERED ASSETS AFTER THE PAYMENT
OF ALL SECURED OBLIGATIONS AND ADMINISTRATIVE EXPENSES TO ASSURE LANDLORD THAT
THE TRUSTEE OR DEBTOR-IN-POSSESSION WILL HAVE SUFFICIENT FUNDS TO FULFILL THE
OBLIGATIONS OF TENANT UNDER THIS LEASE, AND TO KEEP THE PREMISES STOCKED WITH
MERCHANDISE AND PROPERLY STAFFED WITH SUFFICIENT EMPLOYEES TO CONDUCT A
FULLY-OPERATIONAL, ACTIVELY PROMOTED BUSINESS IN THE PREMISES.

 

Landlord and Tenant expressly agree that (i) and (ii) above are inapplicable in
their entirety if Tenant has not defaulted on this Lease prior to the filing of
any petition and further, that such default must have been one other than
related to the insolvency or financial condition of Tenant.  If the Trustee or
Debtor-in-Possession has assumed the Lease pursuant to the provisions of this
Section for the purpose of assigning Tenant’s interest hereunder to any other
person or entity, such interest may be assigned only after the Trustee,
Debtor-in-Possession or the proposed assignee have complied with all of the
terms, covenants and conditions of Article IV of this Lease, with Landlord and
Tenant acknowledging that such terms, covenants and conditions are commercially
reasonable in the context of a bankruptcy proceeding of Tenant. When, pursuant
to the code, the Debtor in Possession or Trustee shall be obligated to pay
reasonable use and occupancy charges for the use of the Premises or any portion
thereof, such charges shall not be less than the rent payable by Tenant
hereunder. The rights, remedies and liabilities of Landlord and Tenant set forth
in this Section shall be in addition to those which may now or hereafter be
accorded, or imposed upon, Landlord and Tenant by the Code.

 

ARTICLE XXI

 

ENVIRONMENTAL

 

Section 21.1                                Definitions and Tenant’s Obligations
and Indemnification.  As used herein, the term “Hazardous Material” or
“Hazardous Substance” means any hazardous or toxic substance, material, or
waste, or pollutant or contaminant which is or becomes regulated by any local
governmental authority, the State of California or the United State Government. 
“Environmental Laws” means all present of future federal, state and municipal
laws, ordinances, rules and regulations applicable to the environmental and
ecological condition of the Leased Premises, the rules and regulations of the
Federal Environmental Protection Agency or any other federal, state or municipal
agency or governmental board or entity having jurisdiction over the Premises. 
Tenant shall not cause, allow, or permit any Hazardous Material to be brought
upon,

 

21

--------------------------------------------------------------------------------


 

generated, manufactured, stored, handled, disposed of, or used at, on, about, or
beneath the Premises or any portion of the Premises by Tenant, its agents,
employees, contractors, invitees, or licensees without the prior written consent
of Landlord.  Tenant represents and warrants to Landlord that during the term
hereof shall comply fully with all federal, state, and local environmental,
health, or safety statutes, rules, regulations, or ordinances.  If Tenant
breaches the obligations stated in this Article XV, or if the presence of
Hazardous Material on the Premises caused or permitted by Tenant results in
contamination of the Premises, or if contamination of the Premises by Hazardous
Material otherwise occurs for which Tenant is legally liable to Landlord for
damages resulting therefrom, then Tenant shall indemnify, defend by counsel
reasonably acceptable to Landlord and hold harmless Landlord, its subsidiaries,
affiliates, successors, and assigns from any and all claims, judgments, damages,
penalties, fines, costs, liabilities, or losses (including, without limitation,
diminution in value of the Premises, damages for the loss or restriction on use
of rentable or usable space or of any amenity of the Premises, damages arising
from any adverse impact on marketing of space, and sums paid in settlement of
claims, attorneys’ fees, consultant fees, and expert fees) which arise during or
after the term of this Lease as a result of such contamination. Tenant shall
have no liability under this Lease with respect to the migration of any
Hazardous Material at, on, about or beneath the Premises from adjacent
properties not caused or contributed to by Tenant; provided, however, Tenant
acknowledges that Landlord purchased the Premises from Tenant without a break in
occupancy or control by Tenant.  Landlord and Tenant agree that any Hazardous
Material or condition found in or about the Premises shall be deemed to have
been caused or contributed to by Tenant unless a third party accepts
responsibility or is found responsible for any required clean up of same. The
provisions of this Article shall survive, and remain in full force and effect
after, the date hereof and termination of the Term.

 

Section 21.2                                Compliance.  Tenant, at its sole
cost and expense, shall promptly comply with the Environmental Laws including
any notice from any source issued pursuant to the Environmental Laws or issued
by any insurance company which shall impose any duty upon Tenant with respect to
the use, occupancy, maintenance or alteration of the Premises whether such
notice shall be served upon Landlord or Tenant.

 

Section 21.3                                Restrictions on Tenant.  Tenant
shall operate its business and maintain the Premises in compliance with all
Environmental Laws.  Tenant shall not cause or permit the use, generation,
release, manufacture, refining, production, processing, storage or disposal of
any Hazardous Substances on, under or about the Premises, or the transportation
to or from the Premises of any Hazardous Substances, except as necessary and
appropriate for its permitted use under Section 3.1 of this Lease, in which case
the use, storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws.

 

Section 21.4                                Notices, Affidavits, Etc.  Tenant
shall immediately notify Landlord of (i) any violation by Tenant, its employees,
agents, representatives, customers, invitees or contractors of the Environmental
Laws on, under or about the Premises, or (ii) the presence or suspected presence
of any Hazardous Substances on, under or about the Premises and shall
immediately deliver to Landlord any notice received by Tenant relating to (i)
and (ii) above from any source.  Tenant shall execute affidavits,
representations and the like within five (5) days of Landlord’s request therefor
concerning Tenant’s best knowledge and belief regarding the presence of any
Hazardous Substances on, under or about the Premises.

 

22

--------------------------------------------------------------------------------


 

Section 21.5                                Landlord’s Rights.  Landlord and its
agents shall have the right, but not the duty, upon advance notice (except in
the case of emergency when no notice shall be required) to inspect the Premises
and conduct tests thereon to determine whether or the extent to which there has
been a violation of Environmental Laws by Tenant or whether there are Hazardous
Substances on, under or about the Premises.  In exercising its rights herein,
Landlord shall use reasonable efforts to minimize interference with Tenant’s
business but such entry shall not constitute an eviction of Tenant, in whole or
in part, and Landlord shall not be liable for any interference, loss, or damage
to Tenant’s property or business caused thereby.

 

Section 21.6                                Tenant’s Indemnification.  Tenant
shall indemnify Landlord and Landlord’s managing agent from any and all claims,
losses, liabilities, costs, expenses and damages, including attorney’s fees,
costs of testing and remediation costs, incurred by Landlord in connection with
any breach by Tenant of its obligations under this Article 21.  The covenants
and obligations under this Article 21 shall survive the expiration or earlier
termination of this Lease.


 

ARTICLE XXII


 

OPTION TO REPURCHASE PREMISES

 

Section 22.1                                Tenant shall have the right to
repurchase the Premises at any time during the period beginning on the first day
of the third year of the Original Term of the Lease and ending on the last day
of fifth year of the Original Term of the Lease.  Tenant shall exercise any such
right to repurchase the Premises by providing at least sixty (60) days written
notice to Landlord.  If closing has not occurred within one hundred twenty (120)
days from the date of such written notice, this option to repurchase shall be
deemed waived and terminated without further documentation or notice.  The
purchase price of the Premises shall be equal to the amount determined by
dividing the annual Base Rent that otherwise would have been payable for the
twelve (12) months following the closing of the repurchase of the Premises by
the Tenant by eight and one-half percent (8.5%).  Tenant and Landlord shall
effect any such repurchase of the Premises pursuant to the terms and conditions
of a purchase and sale agreement and escrow instructions substantially in the
same form as the purchase and sale agreement and escrow instructions entered
into with respect to Landlord’s purchase of the Premises, except with respect to
the purchase price, which shall be determined as stated in the preceding
sentence.  During the pendency of any such sale upon the exercise of such
repurchase option, Tenant shall continue to occupy the Premises under the terms
of this Lease.

 

ARTICLE XXIII

 

OPTION TO TERMINATE LEASE

 

Section 23.1                                Tenant shall have the right to
terminate this Lease at any time during the period beginning on the first day of
the third year of the Original Term of the Lease and ending on the last day of
fifth year of the Original Term of the Lease.  Tenant shall exercise any such
right to terminate this Lease by providing at least six (6) months written
notice to Landlord.

 

23

--------------------------------------------------------------------------------


 

Tenant shall pay Landlord a Lease termination fee (the “Termination Fee”) equal
to fifty percent (50%) of the amount equal to the net present value of the
aggregate Base Rent payments remaining through expiration of this Lease
(excluding any unexercised renewal options) at the time of Lessee’s exercise of
such termination option, using a discount rate of 8.5%.  The Termination Fee
shall be paid on or before the termination date of the Lease.


 

ARTICLE XXIV

 

TENANT IMPROVEMENT ALLOWANCE

 

Section 24.1                                Landlord shall expend an amount on
improvements to the Premises (the “Tenant Improvement Allowance”) in the amount
of Fifty Thousand Dollars ($50,000.00) for the costs incurred by Landlord for
the design and construction of the improvements required by Landlord
(collectively, the “Tenant Improvements”) to be applied by Landlord in
constructing the Tenant Improvements pursuant to this Lease.  In no event shall
Landlord be obligated to make expenditures pursuant to this Lease in a total
amount which exceeds the Tenant Improvement Allowance.  Any amount of the Tenant
Improvement Allowance not utilized by Landlord within six (6) months of the date
of this Lease for construction of the Tenant Improvements shall be credited by
Landlord against the next installment of Base Rent then due.

 

Section 24.2                                Within three (3) business days of
receipt of an invoice or any supporting documentation (“Billing Documents”) for
construction of the Tenant Improvements, Landlord shall submit such Billing
Documents to Tenant.  Tenant shall review the Billing Documents and/or work
performed and, within three (3) business days after receipt of such Billing
Documents, Tenant shall inform Landlord that it approves the invoice or that it
disputes the invoice.  In the event Tenant disputes the invoice, such dispute
shall be accompanied by a detailed written explanation of the reasons for
Tenant’s disapproval.  As to all disapproved Billing Documents, the parties
shall use best efforts to resolve such dispute promptly.  Failure of Tenant to
reasonably disapprove any Billing Documents within the above-referenced three
(3) business day period, shall be deemed to constitute Tenant’s approval
thereof.  All approved invoices for Tenant Improvement Allowance Items shall be
paid by Landlord pursuant to Landlord’s disbursement process prior to
delinquency.


 

[Signature page follows]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

 

SCP PARK MEADOWS, LLC

 

 

 

 

 

By:

    /s/ John B. Urbahns

 

 

Name:

    John B. Urbahns

 

 

Title:

      Member

 

 

 

 

 

 

REVCARE, INC.

 

 

 

 

 

By:

   /s/ Fred McGee

 

 

Name:

   Fred McGee

 

 

Title:

      CFO

 

 

25

--------------------------------------------------------------------------------